— Appeal by defendant, as limited by his motion, from a sentence of the County Court, Orange County (Ingrassia, J.), imposed October 15, 1981, upon his conviction of criminal possession of a controlled substance in the third degree, on a guilty plea, the sentence being an indeterminate term of a minimum of 5 and a maximum of 15 years’ imprisonment. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to an indeterminate term of a minimum of three years’ and a maximum of nine years’ imprisonment. As so modified, sentence affirmed. The sentence was excessive to the extent indicated. Lazer, J. P., Gulotta, Weinstein and Rubin, JJ., concur.